Lamar, J.
The words “ keep ” and “ maintain ” are frequently used as synonymous, but if ‘under the Penal Code, § 398, the offense may be committed by keeping or maintaining, or by keeping and maintaining, proof that he had been guilty of either of the prohibited acts would sustain a charge that he had kept and maintained. Thomas v. State, 118 Ga. 774. The other points are sufficiently dealt with in the headnotes. The verdict was demanded by the evidence; and the judgment is

Affirmed.


All the Justices concur.